 41In the Matter Of SIDNEY BAUM, ABRAHAM BAUM AND IRVING GREEN-FIELD,INDIVIDUALS DOING BUSINESS UNDER THEFIRMNAMES ANDSTYLES OF NORTHWESTERN MANUFACTURING COMPANY AND BRAZILMANUFACTURING COMPANY;AND BRAZIL CHAMBER OF COMMERCE,INC.andINTERNATIONAL LADIES GARMENT WORKERS UNIONCase No. C-659-Decided December 13, 1938Ladies' Garment Mantntacturnrp Industry-Settlement:stipulation providingfor : cessation of unfair labor practices ; collective bargaining, reinstatement ofemployees, upon resumption of operations, with back pay in specified amounts ;other affirmative action-Oider:entered on stipulation.Mr. Lester M. Levirn,for the Board.Mr. Irving Green field,of Chicago, Ill., for himself, Sidney Baum,and Abraham Baum.Mr. Ralph M. McQueen,of Brazil, Ind., for Brazil Chamber of.Commerce, Inc.Mr. Harold W. Schwartz,of Chicago, Ill., for the Union.Mr. Bernard W. Freund,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been duly filed by AbrahamPlotkin, general organizer for the International Ladies GarmentWorkers Union, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director for theEleventh Region (Indianapolis, Indiana), issued its complaint datedMarch 25, 1938, against Sidney Baum, Abraham Baum, and IrvingGreenfield, individuals doing business under the firm names and stylesof Northwestern Manufacturing Company and Brazil Manufactur-ing Company, Brazil, Indiana, and against Brazil Chamber of Com-merce, Inc., Brazil, Indiana, all herein called the respondents, allegingthat the respondents had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the National Labor Rela-10 N. L. R. B., No. 42.578 DECISIONS AND ORDERS579Lions Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint and notice of hearing thereon were duly served upon the re-spondents and the Union.The respondents Sidney Baum, IrvingGreenfield, and Brazil Chamber of Commerce, Inc., filed answers tothe complaint.The respondent Brazil Chamber of Commerce, Inc.,also filed a motion that the complaint against it be dismissed.With respect to the unfair labor practices, the complaint allegedin substance: (1) that the respondent Brazil Chamber of Commerce,Inc., acted in concert with and assisted the respondents Sidney Baum,Abraham Baum, and Irving Greenfield in all the acts of said re-spondents alleged as constituting unfair labor practices; (2) that therespondents Sidney Baum, Abraham Baum, and Irving Greenfielddischarged and locked out all of their employees at their place ofbusiness at Brazil, Indiana, and thereafter refused to reinstate them,for the reason that they joined and assisted the Union and engagedin concerted activities for the purpose of collective bargaining andother mutual aid and protection; (3) that in August 1937 said re-spondents transferred and moved all their operations at their place ofbusiness at Brazil, Indiana, to their place of business at Chicago,Illinois; (4) that on and after July 26, 1937, said respondents urged,persuaded, and warned their employees at their place of business atBrazil, Indiana, to refrain from becoming or remaining members ofthe Union, threatened them with discharge and other reprisals if theybecame or remained members of the Union, and kept under sur-veillancemeetings of the members of the Union employed at theirplace of business at Brazil, Indiana; (5) that all of the employees ofsaid respondents at their place of business at Brazil, Indiana, exclu-sive of supervisory employees, constitute a unit appropriate for thepurpose of collective bargaining, that at all times since July 27, 1937,the Union has been the representative for collective bargaining of amajority of the employees in said unit, and that on July 28, 1937, andthereafter said respondents -refused to bargain with the Union as theexclusive representative of all the employees in said unit, althoughrequested to do so; and (6) that, by the above and other acts, therespondents interfered with, restrained, and coerced the employeesin the exercise of the rights guaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held at Brazil, Indiana, on April4, 5, and 6, 1938, before W. P. Webb, the Trial Examiner duly desig-nated by the Board, at which the Board, the respondents, and theUnion were represented by counsel.At the commencement of thehearing, motions to dismiss the complaint were made in behalf of therespondents Sidney, Baum and Irving Greenfield.The Trial Ex-aminer at that tune reserved his rulings on these motions and on themotion to dismiss previously filed by the respondent Brazil Chamber 580NATIONAL LABOR RELATIONS BOARDof Commerce, Inc. In his Intermediate Report, the Trial Examinergranted the motions to dismiss the complaint as to the respondentsIrving Greenfield and Brazil Chamber of Commerce, Inc., and deniedthemotion to dismiss the complaint as to the respondent SidneyBaum.His rulings are hereby affirmed.On May 23, 1938, the Trial Examiner filed his Intermediate Re-port, finding that the respondents Sidney Baum and Abraham Baumhad engaged in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (3), and (5) and Section 2 (6) and(7) of the Act, as alleged in the complaint, and recommending thatsaid respondents cease and desist therefrom, bargain collectively withthe Union upon request, offer reinstatement, upon resumption of op-erations at Brazil, Indiana, to 37 named employees who he foundhad been unlawfully locked out and discharged on July 28, 1937,make whole said employees for any loss of pay suffered by reasonof their unlawful discharge, and take certain other affirmative ac-tion.He further found that the evidence did not sustain the allega-tions of the complaint in respect to the respondents Irving Greenfieldand Brazil Chamber of Commerce, Inc.Exceptions to the Intermediate Report were filed by the Union andby the respondents Sidney Baum and Abraham Baum, and said re-spondents also requested the privilege of oral argument before theBoard.On September 16, 1938, however, the respondents SidneyBaum and Abraham Baum and counsel for the Board entered intoa stipulation for the purpose of settling the case, subject to approvalby the Board, and thereafter the Union withdrew its exceptions andsignified its approval of said stipulation.Under these circumstances,we find it unnecessary to consider the exceptions to the IntermediateReport, and the request for oral argument is hereby denied.The stipulation reads as follows :It is hereby stipulated and agreed by and between SidneyBaum and Abraham Baum, individuals, doing business under-thefirm names and styles of Northwestern Manufacturing Com-pany and Brazil Manufacturing Company (hereinafter calledthe respondents), and Lester M. Levin, Regional Attorney forthe Eleventh Region of the National Labor Relations Board(hereinafter called the Board), for the purposes of the aboveentitled proceeding, as follows :1.The respondents are now and have been since 1934 doingbusiness as co-partners under the firm name and style of North-westernManufacturing Company having their principal officeand place of business at 1213 West Van ,Buren Street, in theCity of Chicago, State of Illinois.Said respondents own andoperate a factory at said address in Chicago, Illinois (herein- DECISIONS AND ORDERS581after called the Chicago plant) for the manufacture, sale anddistribution of cotton garments.2.On or about March 3, 1937 said respondents opened a branchfactory in the City of Brazil, State of Indiana,under the firmname and style of Brazil Manufacturing Company(hereinaftercalled theBrazil plant)for the purpose of performing the finaloperations upon work which was initiated in the Chicago plantof said respondents.Said Brazil plant is and has been sinceMarch 3, 1937,owned by said respondents.3.The principal raw materials used at said Chicago plantof said respondents are cotton piece goods.During the year1937 about $100,000 worth of cotton piece goods were purchasedfor said Chicago plant; 90% of same being shipped to saidChicago plant from points and places outside the State ofIllinois.4.During the year 1937 the gross sales of the finished productsfrom said Chicago plant of said respondents amounted to ap-proximately$215,000; approximately 30/0 of such sales wereshipped to States other than the State of Illinois,principally tothe States of New York, Michigan and Indiana.5.Said respondents employ eight salesmen who travel through-out many States of the United States.6.The Brazil plant of said respondents was operated fromapproximately March 3, 1937 to July 28, 1937.Said Brazil plantof said respondents received bundles of goods, already cut, fromsaid Chicago plant by motor truck each week;the cut pieceswere processed into finished garments at said Brazil plant andthen shipped back to said Chicago plant of said respondents.7.During the period of the operation of said Brazil plant bysaid respondents,approximately 2,000 dozen garments composedof six to ten pieces, each,were shipped from said Chicago plantof said respondents to said Brazil plant of said respondents.Said pieces were processed at said Brazil plant of said respon-dents and after processing were shipped back to saidChicagoplant of said respondents.It is hereby further stipulated that upon the record herein andupon this stipulation,if approved by the Board, an Order maybe entered forthwith by said Board providing as follows :1.Respondents,Sidney Baum and Abraham Baum, individ-uals, doing business under the firm names and styles of North-westernManufacturing Company and Brazil ManufacturingCompany, shall cease and desist from interfering with, restrain-ing or coercing its employees in the Brazil plant in the exerciseof the right to self-organization, to form, join, or assist labor147841-39-vol. 10-38 582NATIONAL LABOR RELATIONS BOARDorganizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, forthe purpose of collective bargaining or other mutual aid orprotection.2.Respondents, Sidney Baum and Abraham Baum, individu-als, doing business under the firm names and styles of Northwest-ernManufacturing Company and Brazil Manufacturing Com-pany, shall cease and desist from refusing to bargain collectivelywith International Ladies Garment Workers Union, Local 313,the representative of their employees in the Brazil plant, exclu-sive of those engaged in a supervisory capacity.3.Respondents, Sidney Baum and Abraham Baum, individii-als, doing business under the firm names and styles of Northwest-ernManufacturing Company and Brazil Manufacturing Com-pany, shall cease and desist from discouraging membership in anylabor organization by discrimination in regard to hire or tenureof employment or any term or condition of employment.4.Respondents, Sidney Baum and Abraham Baum, individu-als, doing business under the firm names and styles of Northwest-ernManufacturing Company and Brazil Manufacturing Com-pany will take the following affirmative action in order to effectu-ate the policies of the National Labor Relations Act :(a)Upon request, bargain collectively with the InternationalLadies Garment Workers Union, Local 313, as the exclusive repre-sentative of their employees in the Brazil plant, constituting theappropriate unit as aforesaid, who were in the employ of re-spondents in the Brazil plant on July 28, 1937, the date the plantwas shut down, in respect to rates of pay, wages, hours of employ-ment or other conditions of employment.(b)Will resume operations at said Brazil plant forthwith andoffer to the 37,employees whose names appear on Exhibit A,'annexed hereto, immediate and full reinstatement to their formerpositions, or substantially equivalent positions, without prejudiceto their former seniority and other rights and privileges previ-ously enjoyed by them.(c)For the purpose of making whole the persons named inExhibit A, annexed hereto, for any losses of pay they have suf-fered by reason of their being locked out from said Brazil planton or about July 28, 1937, the sum of $3,000 for distributionamong said employees; said sum to be pro-rated among saidemployees in accordance with the amount set opposite each nameon said Exhibit A, annexed hereto.The amount of money set'Set forth in Appendix A of the Board's order,infra DECISIONS AND ORDERS583opposite each name in Exhibit A represents the amount of theloss of pay suffered by said individuals, and each of them. Saidsum of money shall be paid, by check, to each employee listed inExhibit A, in the following manner : 50% forthwith ; 25% onNovember 1, 1938; and 25% on January 1, 1939.(d)Post immediately upon the resumption of operations atsaid Brazil plant in four (4) conspicuous places and maintainfor a period of at least thirty (30) consecutive days from thedate of posting, and from the date when the plant reopens, noticesstating that the respondents will cease and desist as providedabove.(e)Notify, in writing, the Regional Director for the EleventhRegion of the National Labor Relations Board, within twenty(20) days of notification that the Board has approved this stipu-lation, of the manner in which said respondents have compliedtherewith.The allegations of the Complaint in respect to the respondents,Irving Greenfield and Brazil Chamber of Commerce, Inc., arehereby dismissed.The respondents consent to the entry by any United States Cir-cuit Court of Appeals of a decree enforcing an order of the Na-tional Labor Relations Board in the above form and waives itsright to contest any application by the National Labor RelationsBoard for the entry of such a decree; and further waives any andall requirements of notice of the filing of such application by theNational Labor Relations Board before any United States CircuitCourt of Appeals.This stipulation is submitted subject to the approval of theNational Labor Relations Board, Washington, D. C.On November 2, 1938, the Board issued an order approving theabove stipulation and making it a part of the record in the case.On the basis of the above stipulation, and upon the entire recordin the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTS SIDNEY BAUM AND ABRAHAM BAUMThe respondents Sidney Baum and Abraham Baum, individuals,are and since 1934 have been doing business as copartners under thefirm name and style of Northwestern Manufacturing Company, withtheir principal office and place of business at Chicago, Illinois. Saidrespondents own and operate a plant at Chicago, Illinois, for themanufacture, sale, and distribution of cotton garments.The princi- 584NATIONAL LABOR RELATIONS BOARDpal raw materials used at the Chicago plant are cotton piece goods-From approximately March 3, 1937, to July 28, 1937, said respondentsoperated a branch plant at Brazil, Indiana, under the firm name andstyle of Brazil Manufacturing Company, for the purpose of perform-ing final operations upon work initiated at the Chicago plant.At the.Brazil plant, piece goods were received each week by motor truckfrom the Chicago plant, the piece goods were processed into finishedplant.Said respondents employ eight salesmen who travel through-out many States of the United States.During the year 1937 there were purchased for the Chicago plantcotton piece goods amounting in value to $100,000, of which 90 percent were shipped to the Chicago plant from points outside of Illinois.During the same period, the gross sales of the finished products fromthe Chicago plant amounted to approximately $215,000, of which ap-proximately 30 per cent were shipped to States of the United States:other than Illinois, principally to New York, Michigan, and Indiana.During the period of operation of the Brazil plant, approximately12,000 to 20,000 pieces of cotton goods were shipped from the Chicagoplant to the Brazil plant and there made into approximately 2,004garments, and said garments were shipped back to the Chicago plant.We find that the above-described operations of the respondents Sid-ney Baum and Abraham Baron constitute and at all times hereinmentioned have constituted a continuous flow of trade, traffic, andcommerce among the several States.ORDEROn the basis of the above stipulation and findings of fact, and uponthe entire record in the case, and pursuant to Section 10 (c) of the,National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondents Sidney Baum and Abraham Baum,,individuals doing business under the firm names and styles of North-westernManufacturing Company and Brazil Manufacturing Com-pany, Brazil, Indiana, shall:1.Cease and desist from :(a) Interfering with, restraining, or coercing their employees in theBrazil plant in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection ;(b) Refusing to bargain collectively with International Ladies Gar-ment Workers Union, Local 313, the representative of their employees DECISIONS AND ORDERS585in the Brazil plant, exclusive of those engaged in a supervisorycapacity ;(c)Discouraging membership in any labor organization by dis-crimination in regard to hire or tenure of employment or any termor condition of employment.2.Take the following affirmative action, which the Board finds will;effectuate the policies of the National Labor Relations Act :(a)Upon request, bargain collectively with the International Ladies,Garment Workers Union, Local 313, as the exclusive representative oftheir employees in the Brazil plant, constituting the appropriate traitas aforesaid, who were in their employ in the Brazil plant on July 28,1937, the date the plant was shut down, in respect to rates of pay,wages, hours of employment, or other conditions of employment;(b)Resume operations at said Brazil plant forthwith and offer tothe 37 employees whose names appear on Appendix A, annexed here-to, immediate and full reinstatement to their former positions, or sub-stantially equivalent positions, without prejudice to their formerseniority and other rights and privileges enjoyed by them;(c)For the purpose of making whole the persons named in Appen-dix A, annexed hereto, for any losses of pay they have suffered byreason of their being locked out from said Brazil plant on or aboutJuly 28, 1937, pay the sum of $3,000 for distribution among said em-ployees; said sum to be pro-rated among said employees in accordancewith the amount set opposite each name on said Appendix A, an-nexed hereto.The amount of money set opposite each name in Ap-pendix A represents the amount of the loss of pay suffered by saidindividuals, and each of them.Said sum of money shall be paid, bycheck, to each employee listed in Appendix A, in the following man-ner : 50 per cent forthwith ; 25 per cent on November 1, 1938; and 25per cent on January 1, 1939;(d)Post immediately upon the resumption of operations at saidBrazil plant in four (4) conspicuous places and maintain for a periodof at least thirty (30) consecutive days from the date of posting, andfrom the date when the plant reopens, notices stating that the re-spondents will cease and desist as provided above ;(e)Notify, in writing, the Regional Director for the Eleventh Re-gion of the National Labor Relations Board, within twenty (20) daysof notification that the Board has approved the stipulation of Septem-ber 16, 1938, of the manner in which said respondents have compliedtherewith. 586NATIONAL LABOR RELATIONS BOARDAPPENDIX AGrace Chatam---------------- $135.75Christine Corrico-------------- $85. 75Bertha Weaver---------------130.75Marcia Travis-----------------76.50Hannah May-----------------55.75Kathleen Beller ---------------76.50Merle Dobson----------------114.75Caroline Loftin ---------------90.50ZellaMae Griffith------------115.75Ruby Ham--------------------35.50Ruth Belle Campbell ---------135.75Mildred L. Brinson------------76.50Marietta Lalin --------------135. 75Lucille Mulligan---------------96. 50Viola Burch------------------61.75Joy A Aker-------------------96.50Lucille Clutton---------------85. 75Frieda Howard ---------------46.50Meredith Bledsoe-------------65.75Katherine Leslie--------------36. 50Charlotte Burch--------------85. 75Doris James-------------------66.50Margaret Allen---------------115.75Nancy James------------------66.50Lorene Jones-----------------135 75Hazel Kidwell-----------------42. 50Mildred Lancet---------------105.75Flossie Gilligan ---------------42.50Martha Cassidy --------------71. 75Opal Belk---------------------35. 50Karis Burch -----------------85. 75Kenneth Burch----------------66.50Maude S Easter (Schrolucke) -93.75Stella Button------------------35. 50Ruth France -----------------96. 50LucilleChamberlain ----------56 50M. G. King ------------------42.50